Citation Nr: 1624628	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  08-23 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for E, a child in the custody of the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2012.  This matter was originally on appeal from a November 2007 Special Apportionment Decision from St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks an apportionment of the Veteran's Compensation benefits for the care of the Veteran's minor child, to include necessary medical expenses.  Given that such allowance of the appellant's claim could result in a loss of benefits to the Veteran, the present appeal gives rise to a contested claim and special procedural regulations are applicable.

VA law provides that a Veteran's VA benefits may be apportioned on behalf of his or her child under certain, specified circumstances.  38 U.S.C.A. § 5307 (West 2014).  As a threshold matter, status as the Veteran's "child" must be established. The term child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18, a stepchild who acquired that status before the age of 18 years and who was a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who was under the age of 18; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 38 C.F.R. § 3.57 (2014).

The Appellant's initial claim for an apportionment of the Veteran's compensation benefits on behalf of the Veteran's daughter, E, was received in June 2006.  E was born in May 1993 and is now 23 years old.  Therefore, consideration of the claim for apportionment is limited to the time period from June 2006 to May 2011 for the child unless E was completing her education, in which case she would have ceased to be a "child" in May 2016; or she became permanently incapable of self-support before reaching the age of 18.    

As noted above, the case was remanded in June 2012 for additional development.  Specifically, the Board directed that the RO contact the Veteran and the appellant to ascertain their respective income and expenses to include as related to the minor child.  Neither party responded.  In fact, it appears the June 2012 Board decision and the July 2013 Supplemental Statement of the Case were never mailed to the appellant; and the VA Form 21-0788 and cover letter were sent to the appellant's prior address rather than to the latest address of record which was provided in her Notice of Disagreement in January 2008.  

Accordingly, the case is REMANDED for the following action:

1.  All correspondence generated from VA to the appellant from June 19, 2012, should be resent to the appellant at her last address of record.  

2.  The appellant should be informed of the information and evidence needed to substantiate her claim to have E recognized as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  She should also be informed of the information and evidence need to substantiate that E was completing her education or training after May 2011.  

3.  The appellant should be asked to complete a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award for the years 2008 through 2011.  If E is either a helpless child or has been completing her education or training, the appellant should be asked to complete a VA Form 21-0788 for the years 2012 through 2016.  In so doing, the appellant should be advised of the significance of compliance with this request and that failure to cooperate could result in an adverse determination.  The appellant should be provided an appropriate amount of time to respond and furnish such information.  All development efforts should be in writing and associated with the claim folder.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, both the appellant and the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




